Citation Nr: 9906157	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  96-40 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the knees.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from October 
1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for degenerative joint disease of the 
knees.  


FINDINGS OF FACT

1.  The veteran's claim for service connection for a 
bilateral knee disorder was denied on appeal to the Board in 
a December 1985 decision.

2.  No competent medical evidence has been presented since 
the December 1985 Board decision which is relevant to or 
probative of whether the veteran's degenerative joint disease 
of the knees was incurred in or aggravated during the 
veteran's active military service or was 10 percent disabling 
during the first post service year and which is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The December 1985 Board decision denying service 
connection for a bilateral knee disorder is final.  38 
U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (1998).

2.  Evidence received since the December 1985 Board decision 
denying service connection for a bilateral knee disorder is 
not new and material, and the veteran's claim for service 
connection for degenerative joint disease of the knees has 
not been reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

A.  Service Connection

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  Certain 
diseases such as arthritis may be presumed to have been 
incurred during active military service if manifest to a 
degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Establishing direct service connection for a disability which 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

B.  Reopening Claims

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the United States Court of 
Veterans' Appeals (Court) provided a standard, adopted from a 
district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material".  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the "issue at hand."  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  Affirmative answers to both 
"materiality" questions are required in order for "new" 
evidence to be "material."  Ibid.; Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995).  As to those two "materiality" 
components, the evidence is presumed credible for the purpose 
of determining whether the case should be reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

Factual Background

The veteran was originally denied service connection for a 
bilateral knee disorder in a May 1985 rating decision which 
noted that his knee disorder preexisted service and there was 
no evidence that it was aggravated during service.  This 
decision was appealed to the Board which confirmed the denial 
in a December 1985 decision.  The Board noted that the 
veteran's preexisting bilateral knee disorder, the result of 
a football injury prior to service, underwent no increase in 
severity of the underlying pathology in service, and thus was 
not aggravated, and that arthritis of the knees was not shown 
to have been present in service or to have become manifest to 
a compensable degree within one year after the veteran's 
separation from service.

Thereafter, the veteran attempted to reopen his claim by 
submitting the results of a June 1985 VA orthopedic 
examination and lay statements from two servicemen who had 
served with the appellant.  The RO denied the veteran's 
attempt to reopen his claim in a March 1989 rating decision 
noting that the claim for service connection for a bilateral 
knee disability was previously denied and upheld by the Board 
and "[t]o reopen your claim for service connection for this 
condition, it will be necessary to furnish new and material 
evidence that it was incurred in or aggravated by your 
military service and that it still exists."  The decision 
also denied a claim for service connection for hearing loss.  
He filed a notice of disagreement with this decision in 
January 1990.  Following a VA audiological examination, he 
was granted service connection for hearing loss in the left 
ear in an April 1990 rating decision, which was considered a 
substantial grant of the benefits sought on appeal.  With 
regard to his knees, the RO wrote that "[n]o new or material 
evidence has been submitted relative to the issue of [service 
connection] for a bilateral knee condition . . . this issue 
is not considered as being included in [the veteran's notice 
of disagreement]."  In April 1990, a letter was received 
from the veteran's private attorney which stated that the 
veteran was appealing both the disability relating to the 
bilateral knee disability and the hearing loss.  A statement 
of the case was issued on the hearing loss issue in May 1990, 
but not on the issue of new and material evidence to reopen 
the claim for bilateral knee disability.  The issue was not 
pursued until receipt of a private doctor's opinion in August 
1994.

In August 1994, the veteran submitted a letter from T. 
Bernard, M.D., apparently provided to the veteran in response 
to his request for medical information regarding his claim.  
Dr. Bernard began by defining chondromalacia and arthritis 
and noting that these were often very difficult to 
differentiate, even on X-ray examination.  More specifically, 
and with regard to the veteran's claim, he wrote the 
following:

With respects (sic) to cause, prior 
football injuries or physical therapy 
could cause the condition.  It is 
conceivable that any type of trauma or 
injury that you could have sustained in 
the service could have initiated problems 
in your knees.  I assume that you had a 
physical examination before you entered 
the service.  You ask if this should have 
been diagnosed upon entering into the 
service.  If you gave a prior history of 
a knee problem, then an examiner may have 
been alerted to a knee problem and may 
have been able to diagnose a pre-existing 
condition.  It would be important to go 
back to your initial medical evaluation 
upon entering into the service in order 
to make this determination.  Once 
established, any type of physical 
activity or therapy could aggravate 
either chondromalacia or arthritis in the 
knee.

Following a denial by the RO in June 1995 of the veteran's 
attempt to reopen his claim, he filed a notice of 
disagreement in which he wrote that the above medical opinion 
from Dr. Bernard "supports the diagnosis of chondromalacia 
developing as a result of aggravation due to physical 
activity."  In September 1995, he submitted duplicate copies 
of the two lay statements previously submitted.  

Records of the veteran's VA outpatient treatment were also 
received by the RO.  These show treatment primarily for 
complaints associated with his hearing problems.  A VA joints 
examination was conducted in September 1998; however, the 
focus of the examination was the veteran's right elbow and 
left arm.  The knees were not examined.  Most recently, a 
copy of a medical record from service, dated April 1971, was 
added to the claims file.

Analysis

Initially, the Board observes that the last decision denying 
the veteran's attempt to reopen his claim was the March 1989 
rating decision.  However, while it appears that an appeal 
was properly initiated with the timely filing of a notice of 
disagreement, no statement of the case was issued and the 
decision never became final.  38 U.S.C.A. § 7105(c) (West 
1991), See 38 C.F.R. §§ 19.26, 19.29, 19.30 (requiring that a 
statement of the case be issue in response to a timely filed 
notice of disagreement).  The Board will therefore examine 
all of the evidence submitted since the prior December 1985 
Board decision in deciding whether new and material evidence 
has been submitted to reopen the claim.

Since the 1985 decision of the Board, the veteran has 
submitted the following as new and material evidence:  (1) 
his statements (Item One); (2) a copy of his service medical 
record showing treatment in April 1971 (Item Two); (3) 
current records of medical treatment including the results of 
a June 1985 VA orthopedic examination and a September 1998 
joints examination (Item Three); (4) lay statements by two of 
his fellow servicemen (Item Four); and (5) a June 1990 
private physician's letter (Item Five).  Item One is not new 
because it essentially a restatement of the veteran's 
arguments previously considered by the Board in December 
1985.  Item Two is also not new because the service medical 
records were reviewed by the Board in 1985 and their 
resubmission is therefore cumulative.  The remaining items 
are considered "new" because they were not before the Board 
when it denied service connection for a bilateral knee 
disorder in December 1985.

Having decided that Items Three through Five are "new," the 
Board will now consider whether this evidence is material in 
the sense of being relevant to and probative of the issues at 
hand in this case.  In determining the "issues at hand" in 
this case, the Board will look at the specified bases for the 
prior final denial.  The specified basis for the December 
1985 denial was that the veteran's preexisting bilateral knee 
disorder underwent no increase in severity in service and 
arthritis of the knees was not shown to have been present in 
service or to have become manifest within one year after the 
veteran's separation from service.  Therefore, the failure 
was to show incurrence of arthritis or aggravation of the 
preexisting disorder during service.  This relates to the 
second of the three elements of a well grounded claim for 
service connection.  (A claim for service connection for a 
disorder typically involves three issues or "elements":  
(1) a current disability; (2) incurrence or aggravation of a 
disease or injury in service; and (3) a causal nexus between 
the current disability and the disease or injury incurred or 
aggravated in service.  Evans, at 284; Caluza v. Brown, 7 
Vet. App 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996)).

None of the post service medical records, Item Three, 
including the results of VA examinations, are relevant to the 
issue of whether the veteran's preexisting knee disorder was 
aggravated during service, or whether his arthritis was 
incurred during service.  None of this evidence shows the 
veteran's medical condition during his active service, or in 
the first post service year.  As such, this evidence is not 
relevant to the issue at hand.  Item Four, the lay 
statements, while relevant in that they discuss the veteran's 
medical condition during active service are not material.  
Lay statements are not competent evidence to show the time of 
onset of the veteran's knee disorders, or to show that the 
veteran's currently-shown bilateral knee disorder was 
aggravated during active service.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation cannot serve as 
the predicate to reopen a claim under 38 U.S.C.A. § 5108); 
Chavarria v. Brown, 5 Vet. App. 468 (1993) (an appellant's 
own recitations of her medical history do not constitute new 
and material evidence sufficient to reopen her claim when 
this account has already been rejected by VA).  Only 
competent evidence can be material evidence.  Pollard v. 
Brown, 6 Vet. App. 11 (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), lay testimony attempting 
to diagnose frostbite or arthritis in service held to not be 
competent evidence for such purpose, and thus not material).

Item Five, the private medical opinion, is not material 
because it is not relevant to the issue at hand.  In making 
this determination, the Board emphasizes that it is in no way 
questioning the substance of Dr. Bernard's statements.  This 
letter provides an opinion of the possible nexus of the 
veteran's current knee disorder with his active service.  
This is the third requirement of a well-grounded claim for 
service connection.  See Caluza v. Brown, 7 Vet. App 498, 
506.  In doing so, he writes that "prior football injuries . 
. . could cause the condition" and "[it] is conceivable 
that any type of trauma or injury that you could have 
sustained in the service could have initiated problems in 
your knee."  Dr. Bernard does not examine the actual 
occurrence or likelihood of any such injury, but merely 
speculates that an injury that he "could have sustained in 
the service" could have been the source of his knee 
disorders.  Because this opinion does not directly address 
the question of the time of onset of the veteran's arthritis 
or indicate that a preexisting disorder was, indeed, 
aggravated during service, it is not relevant to the question 
of the incurrence of arthritis or the aggravation of the 
veteran's preexisting disability, the "issue at hand" in 
this case and the second of the three requirements for a 
well-grounded claim.  See Caluza v. Brown, 7 Vet. App 498, 
506; see also Bloom v. West, U.S. Vet.App. No. 97-1463, slip 
op. at 4. (Feb. 10, 1999) (a physician's statement that the 
respiratory problems which contributed to the veteran's death 
"could" have been precipitated by his time in a prisoner of 
war camp was too speculative to constitute the medical nexus 
to well ground the claim).  Because the private physician's 
letter is too speculative to provide a nexus between 
currently shown arthritis and military service or to show 
that a preexisting disorder was aggravated during service, it 
is not relevant to the "issue at hand" and it cannot add to 
"a more complete picture of the circumstances surrounding 
the origin of [the] veteran's injury or disability . . ."  
Hodge v. West, 155 F.3d 1356, 1360 (1998); 38 C.F.R. 
§ 3.156(a) (1998).

Conclusion

Based on the applicable law, regulations and Court decisions, 
the additional evidence received since December 1985 Board 
decision is not new and material and does not provide the 
required evidentiary basis to reopen the veteran's claim.  
The Board's December 1985 decision denying service connection 
for a bilateral knee disorder remains final.  See Hodge, 155 
F.3d 1356 (1998); 38 U.S.C.A. §§ 5108, 7103 (West 1991); 38 
C.F.R. § 3.156, 20.1100 (1998).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).  Here, unlike the situation in Graves, the 
veteran has not put the VA on notice of the existence of any 
specific, particular piece of evidence which is not only 
relevant to his claim for degenerative joint disease of the 
knees but is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).  Accordingly, the Board concludes that VA did 
not fail to meet its obligations under 38 U.S.C.A. § 5103(a) 
(West 1991).

The benefit of the doubt doctrine need not be applied in the 
situation where an appellant has not fulfilled the threshold 
burden of submitting new and material evidence to reopen a 
finally disallowed claim.  Annoni v. Brown, 5 Vet. App. 463 
(1993). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for 
degenerative joint disease of the knees, that benefit remains 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

- 11 -


- 1 -


